Exhibit 10.24.2

SECOND ADDENDUM TO THE LEASE AGREEMENT

THIS SECOND ADDENDUM (the “Second Addendum”) is entered into this 1st day of
June, 2007, by and between Foundation Bariatric Real Estate of San Antonio,
L.L.L.P., a Texas limited liability limited partnership, f/k/a Foundation
Bariatric Real Estate of San Antonio, LP, a Texas limited partnership and
Foundation Bariatric Hospital of San Antonio, L.L.C., f/k/a Foundation Bariatric
Hospital of San Antonio, L.P. (collectively referred to as “the Parties”).

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby amend that Lease Agreement entered into
in December of 2005, as amended by that certain Addendum to the lease Agreement
dated February 19, 2007 (as amended, the “Lease”) between the Parties as
follows:

 

  1. The following shall be deleted from Schedule 4 of the Lease in its
entirety:

“The Base Rent shall be $110,228.33 per month during the Initial Term of the
Lease.”

 

  2. As set forth in that Addendum to the Lease Agreement dated February 19,
2007 (the “First Addendum”), the following shall be added to Schedule 4 of the
lease:

“The Base Rent shall be $132,166.67 per month during the Initial Term of the
Lease.”

 

  3. The Second Addendum adds the following language to Schedule 4 of the Lease:

The Base Tent shall be adjusted annually in an amount equal to two point nine
percent (2.9%), beginning January 1, 2011. The adjustment date shall be June 1st
of each calendar year beginning Jun 1, 2011.

 

  4. The Second Addendum adds the following language to the Lease:

Lessee agrees that this Lease shall be subject and subordinate (i) to any
mortgage, deed of trust or other security interest now encumbering the Property
and to all advances which may be hereafter made, to the full extent of all debts
and charges secured thereby and to all renewals or extensions of any part
thereof, and to any mortgage, deed of trust or other security interest which any
owner of the Property may here3after, at any time, elect to place on the
Property; (ii) to any assignment of Lessor’s interest in the leases and rents
from the Property which includes the Lease which now exists or any owner of the
Property may hereafter, at any time, elect to place on the Property; and
(iii) to any Uniform Commercial Code Financing Statement covering the personal
property rights of Lessor or any owner of the Property which now exists or any
owner of the Property may hereafter, at any time, elect to place on the
foregoing personal property (all of the foregoing instruments set for in (i).
(ii), and (iii) above being hereafter collectively referred to as “Security
Documents”. Lessee agrees upon request of the holder of any Security Documents
(“Holder”) to hereafter execute any documents which the counsel for Lessor or
Holder may reasonably deem necessary to evidence the subordination of the Lease
to the Security Documents. Within ten (10) days after request therefore, if
Lessee



--------------------------------------------------------------------------------

fails to execute any such requested documents, Lessor or Holder is hereby
empowered to execute such documents in the name of Lessee evidencing such
subordination, as the act and deed of Lessee, and this authority is hereby
declared to be coupled with an interest and not revocable.

 

  5. Except as amended by this Second Addendum, the Lease, as modified herein,
remains in full force and effect and is hereby ratified and affirmed by Lessor
and Lessee and is hereby acknowledged by the Lessee and Lessor to be the correct
agreement of lease for the Leased Premises described therein and any defense
based on the prior executions is hereby waived by each Party. In the event of
any conflict between the Lease and this Second Addendum, the terms and
conditions of this Second Addendum shall control.

 

  6. Lessee represents and warrants to Lessor that (a) the party(ies) executing
this Second Addendum on behalf of Lessee is authorized to do so by requisite
action of the board of directors or partners, as the case may be and (b) that
Lessee has full right and power to execute and perform this Second Addendum.
Lessor represents and warrants to Lessee that (a) the party(ies) executing this
Second Addendum on behalf of Lessor are authorized to do so by requisite action
of the board of directors or partners, as the case may be and (b) that Lessor
has full right and power to execute and perform this Second Addendum.

 

  7. Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.

 

  8. This Second Addendum shall be binding upon and inure to the benefit of the
parties hereto and their heirs, personal representatives, successors and
assigns.

 

  9. The Lease, as amended by this Second Addendum, contains the entire
agreement of the Parties with respect to the subject matter hereof, and may not
be amended or modified except by an instrument executed in writing by the
Parties.

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this ADDENDUM as of the day and
year above first written.

 

LESSOR:                          FOUNDATION BARIATRIC REAL ESTATE OF SAN     
ANTONIO, L.L.L.P., a Texas limited liability limited      partnership, f/k/a
Foundation Bariatric Real Estate of San Antonio, LP      By:   

FSA REAL ESTATE PARTNERS, LP, a Nevada

limited partnership, its General Partner

        By:   

Foundation Real Estate Holdings, L.L.C., a

Nevada limited liability company, its General Partner

           By:                 Name:    Robert M. Byers            Title:   
Manager      By:   

TYCHE ASSET MANAGERS, L.L.LC, a Nevada

limited liability company, its General Partner

        By:   

Archimedes Financial, L.L.C., a Nevada

limited liability company, its Manager

           By:                 Name:    Michael B. Horrell            Title:   
Manager         By:   

Fortuna Asset Management, L.L.C., a

California limited liability company, its Manager

           By:                 Name:    Karen Brenner            Title:   
Manager      AND               By:   

TYCHE ASSET MANAGERS, LLC., a Nevada limited

liability company, its General Partner



--------------------------------------------------------------------------------

        By:   

Archimedes Financial, L.L.C., a Nevada

limited liability company, its Manager

           By:                 Name:    Michael B. Horrell            Title:   
Manager LESSEE:      FOUNDATION BARIATRIC HOSPITAL OF SAN ANTONIO, L.L.C., a
Texas limited liability company f/k/a Foundation Bariatric Hospital of San
Antonio, L.P., a Texas limited partnership      By:           Name:    Robert M.
Byers      Title:    Manager